           Case 3:20-cv-06138-BHS Document 11 Filed 05/06/21 Page 1 of 3




1                                                                  HON. BENJAMIN H. SETTLE

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DIVISION OF WASHINGTON
8                                     AT TACOMA
9                                                      )
                                                       )
10 CHERYL SANLIN,                                      )    NO. 3:20-cv-6183 BHS
                                                       )
11                                       Plaintiff,
                                                       )   MOTION TO WITHDRAW AS
           v.                                          )   COUNSEL FOR PLAINTIFF
12
                                                       )
13 CENTRAL KITSAP SCHOOL DISTRICT, a                   )   NOTE ON MOTION CALENDAR:
   Washington Corporation,                             )   MAY 21, 2021
14                                                     )
   Defendant.                                          )
15                                                     )
                                                       )
16                                                     )
17
                           I. INTRODUCTION AND RELIEF REQUESTED
18
            Plaintiff’s counsel, Donna L. Mack and Jonathan R. Nolley of Emerald Law Group,
19
     PLLC, and Mark Davis of Dethlefs Sparwasser Reich Dickerson, seek leave of Court to
20
     withdraw from representation of the Plaintiff, Cheryl Sanlin, in this matter. Plaintiff has
21
     been provided a copy of the Motion and all materials submitted in support thereof.
22
                                      II. GROUNDS FOR MOTION
23

24

25                                                                EMERALD LAW GROUP, PLLC
     MOTION TO WITHDRAW
                                                                    811 FIRST AVE., SUITE 510
     PAGE 1 OF 3                                                       SEATTLE, WA 98104
     CASE NO. 3:20-cv-6183 BHS                                          TEL: (206) 826-5160
                                                                        FAX: (206) 922-5598
            Case 3:20-cv-06138-BHS Document 11 Filed 05/06/21 Page 2 of 3




 1           Local Rules, W.D. Wash., LCR 83.2(b)(1) allows withdrawal of counsel only upon

 2   leave of Court, and states that an attorney in a civil case “will ordinarily be permitted to
 3   withdraw until sixty days before the discovery cut-off date.” The discovery cutoff in this
 4
     matter is November 29, 2021, more than sixty days from the date this motion is noted for
 5
     hearing.
 6
                            III.   PLAINTIFF’S CONTACT INFORMATION
 7
             As of this writing, the plaintiff has not obtained new representation. See Dec. of
 8
     Donna L. Mack ¶ 2. The plaintiff’s address is 5632 Wisteria Lane, Bremerton, WA 98311,
 9
     and the plaintiff’s telephone number is 360-908-4129. Id. at ¶ 3.
10

11                                       IV.     CONCLUSION

12           The Court should grant Plaintiff’s counsel leave to withdraw from representation of

13   Plaintiff.

14           Respectfully submitted this 6th day of May, 2021.
15                                          EMERALD LAW GROUP, PLLC
16

17
                                            By    /s/ Donna L. Mack
18                                                   Donna Mack, WSBA #30875
                                                     811 First Ave., Ste. 510
19                                                   Seattle, WA 98104
                                                     (206) 826-5160 tel.
                                                     (206) 922-5598 fax
20                                                   donna@emeraldlawgroup.com
                                                     Attorneys for Plaintiff
21

22

23

24

25                                                                 EMERALD LAW GROUP, PLLC
     MOTION TO WITHDRAW
                                                                     811 FIRST AVE., SUITE 510
     PAGE 2 OF 3                                                        SEATTLE, WA 98104
     CASE NO. 3:20-cv-6183 BHS                                           TEL: (206) 826-5160
                                                                         FAX: (206) 922-5598
           Case 3:20-cv-06138-BHS Document 11 Filed 05/06/21 Page 3 of 3




 1
                                                  DETHLEFS SPARWASSER REICH
 2                                                DICKERSON, PLLC
 3
                                               By: /s/ Mark Davis
 4
                                                   Mark K. Davis, WSBA #38713
 5                                                 100 Second Avenue S., Ste. 190
                                                   Edmonds, WA 98020
 6                                                 Ph: 425-776-1352
                                                   Fx: 425-776-2467
 7                                                 mark@detsparlaw.com
                                                   Attorneys for Plaintiff
 8

 9

10

11

12

13

14   CERTIFICATION:
     I certify under penalty of perjury under the laws of
15   the State of Washington, that on this date I served
     via e -service a copy of the document to which this
16   certificate is attached, on Michael McFarland, Esq.
17
     Dated: 05/06/2021
18

19    /s/ Donna L. Mack
     Donna Mack
20

21

22

23

24

25                                                             EMERALD LAW GROUP, PLLC
     MOTION TO WITHDRAW
                                                                 811 FIRST AVE., SUITE 510
     PAGE 3 OF 3                                                    SEATTLE, WA 98104
     CASE NO. 3:20-cv-6183 BHS                                       TEL: (206) 826-5160
                                                                     FAX: (206) 922-5598
